 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant removal or any other reprisal;promise them benefits; or grant them wageincreases or other improved conditions of work,to discourage their member-ship, support or activities in Local 29,Retail,Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,to join or assist Local 29, Retail,Wholesale and DepartmentStore Union,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engage in any other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.Dated-------------------By-------------------------------------------(Representative)(Title)EUGENE YOKELL AND BERNARD YOKELL,COPARTNERS, D/B/ACRESCENT ART LINEN CO., AND BETSY Ross NEEDLE-WORK, INC.,Employer.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicatedirectlywith the Board'sRegionalOffice,FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No.751-5500.C & S Industries,Inc.andUnited Electrical,Radio andMachineWorkers of America,(UE), Local 1114.CasesNos. 13-CA-6784 and 13-CA-6863.April 28,1966DECISION AND ORDEROn July 20,1965,Trial Examiner John P. von Rohr issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease-and desist therefrom and take cer-tainaffirmativeaction,as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to the TrialExaminer'sDecisionand a supporting brief.The General Counselfiledan answeringbrief to Respondent's exceptions.The National Labor Relations Board has,reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions, briefs,and the entire record in this case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner, with thefollowing additions and modifications.As describedmorefully in the Trial Examiner's Decision, theUnion has been the certifiedbargaining representative of theRespondent's employeessinceApril 1, 1963, and its current collective-bargainingagreementwith the Respondent is effective from July 22,158 NLRB No. 43. C & S INDUSTRIES, INC.4551963, to May 31, 1966.This agreement sets forth an hourly wagerate for each job classification. It is silent with respect to any formof incentive wage system.At the request of the Respondent, the parties met on May 8, 1964,atwhich time the Respondent raised the possibility of institutinga wage incentive system and offered to discuss with the Union theinstitution of such a system.The Union took the position that theRespondent had ample opportunity to present its plan at the recentlycompleted negotiations and since it had not done so, the matter wasclosed and the contract was binding upon both parties. The Respond-ent then informed the Union it was "going to go ahead and timestudy the various jobs."On September 21, the Respondent, without further notice or con-sultation with the Union, instituted a wage incentive system.Thatsame day, the Respondent held a meeting attended by the unionshop steward and five employees to announce the institution of thesystem.'Immediately thereafter, the Union filed grievances 2 alleg-ing that the Respondent, by instituting the wage incentive systemwithout prior consent of the Union, had violated article 29 of thecontract which provides,inter alia,that "there shall be no changein the method of payment of any employee covered by this agreementwithout prior negotiations and written consent of the Union."TheRespondent in its replies to the grievances took the position that therewas nothing in the contract that prohibited the institution of anincentive system and that it was willing to negotiate the merits ofthe system with the Union.Pursuant to the grievance machinery established by the contract,the parties held meetings on October 8 and 16. The Union adheredto the position it had taken at the May 8 meeting while the Respond-ent again contended that there was nothing in the contract whichprevented it from instituting this system.On November 9, theUnion filed its initial charges in this case.During January and February 1965, the Respondent took discipli-nary action against some of its employees for failing to meet pro-duction requirements established by the incentive wage system.Thisdisciplinary action consisted of 1- to 3-day suspensions and the imposi-tion of disciplinary points pursuant to the point system as set forthin Respondent's company policy and employee manual. The Unionchallenged this disciplinary action by filing a series of grievances'There is no record evidence that describes the system itself or in what manner itoperates.2 The contract between the Respondent and the Union defines a grievance as "any dif-ferences or disputes that may arise between the Union and the Company under the pro-visions of Article I, Section I...The contract also provides that the arbitrator "shallonly rule upon the interpretation and application of this Agreement." 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharging that the Respondent's conduct was "based upon an Improperunilateral wage system that was established by the Company " TheUnion also filed charges with the Boar d, later amended, to this effectThe Trial Exammei, ielying onN L R B v Benne Katz,3 d/b/aWtllaannsbury Steel Products Co,in which the Suprf me Court heldthat an employei violates its statutoiy duty to bargain collectivelyby changing the wages and working conditions of its employees with-out first notifying n,nd bargaining with their representative concern-ing the contemplated action or change, found that Respondent'sinstitution of m age incentive system, in the circumstances of thiscase, constituted a unilatei al change in the wages and working con-ditions of its employees in violation of Section 8(a) (5)The TrialFxaminer also concluded that the Union was not obligated to pursuethe contractual grievance-arbitration procedure instead of filingchaiges, reasoning that since there was no provision in the contractwhich dealt with an incentive wage system, this subject fell outsidethe "interpretation and application" of the contract and was there-fore not subject to arbitration1The Respondent initially contends that even a ,sinning it wasrequired to bargain with the Union over the institution of the wageincentive system, the institution thereof did not amount to "unilat-eral'action, violative of Section 8(a) (5), because, on May 8, 1964,p1 ioi to the institution of the wage incentive system, the Respondentnotified and offered to bargain with the Union regarding the pro-posed system and the Union at that time declined to bargainWefind no met it in this contention In the first place, the record estab-lishes that at the meeting on May 8, the Respondent merely offered todiscuss with the Union the possibility of its instituting some type ofan incentive system at some unspecified time in the futureNo sub-sequent discussions on this subject took place until approximately4 months later, after the Respondent actually instituted the wageincentive system hereinWe reject the view that an employer sat-isfies its statutory bargaining obligation by simply notifying therepresentatives of its employees that it contemplates modifying work-mg conditions at some indefinite time in the futureSuch notifica-tion cannot serve to create for the employer a continuing option toaffect a unllatei al change in working conditions whenever it choosesIn any event, assuming that Respondent made a sufficient offer tobargain regaidmg the wage incentive system, we reject the premiseof Respondent's argument that one party to an e>istnng contractmay during its term unilaterally institute a change in contract termsafter it has offered to bargain i egarding the change and the otherparty has refused to discuss the matter3 369 U S 736see alsoServetteInc133 NLRB 132 C & S INDUSTRIES, INC.457It is true, of course, that where during timely negotiations for anew agreement an employer has offered to bargain with a union con-cerning a proposed change in contract conditions and the union hasrefused to bargain, the employer does not violate his statutory obliga-tion if following the effective period of the expiring contract heunilaterally institutes the change.The situation is dfferent, how-ever, where, as here, an employer seeks to modify during the life ofan existing contract terms and conditions of employment embodied inthe contract and made effective for its term. In the latter situation,a bargain having already been struck for the contract period andreduced to writing, neither party is required under the statute tobargain anew about the matters the contract has settled for its dura-tion, and the employer is no longer free to modify the contract overthe objection of the Union.The statutory intent to stablize during a contract term agreed-upon conditions of employment is apparent from the provisions ofSection 8 (d) of the Act, which defines the obligation to bargain.That section not only imposes an obligation on each party to a con-tract to refrain from modifying the contract without complying withthe notice and waiting period requirements therein set forth, but alsoexpressly provides that the "duties -so imposed shall not be construedas requiring either party to discuss or agree to any modification ofthe terms and conditions contained in a contract of a fixed term, ifsuch modification is to become effective before such terms and con-ditions can be reopened under the provisions of the contract."' Inlinewith that provision, the Board has consistently held that aparty does not violate its bargaining obligation when it refuses todiscuss changes proposed by the other party in the terms of an exist-ing contract 4The Board has also held that an employer acts inderogation of his bargaining obligation under Section 8 (d), and henceviolates Section 8(a) (5), when he unilaterally modifies contractualterms or conditions of employment during the effective period of acontract-and this even though he has previously offered to bargainwith the union about the change and the union has refused.°The Respondent's argument in substance is that Section 8(d)simply *relieves a union of any legal obligation to bargain uponrequest over changes in an existing agreement, but imposes no dutyon an employer to refrain from acting unilaterally once the unionrejects the employer's offer to bargain.We cannot in reason accept4Tide-Water AssociatedOil Company,85 NLRB 1096;Jacobs ManufacturingCompany,The,94 NLRB 1214; enfd 196 F. 2d 680 (C A. 2) ; see alsoThe Press Company, Incor-porated,121 NLRB 976.5 See,John W.BoltoncfSons, Inc.,91 NLRB 989,involving a factual situationvirtuallyidentical to the one in the instant case.And see also,Kinard Trucking Company, Inc.,152 NLRB 449. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis construction of the statute.To adopt the Respondent's viewwould not only be contrary to the clear language of the section readas a whole, and at variance with existing Board precedent; it wouldalso produce an incongruous result.Such a reading of the statutewould as a practical matter leave a union with no choice but to bar-gain about contract changes whenever requested by an employer todo so. Its operative effect therefore would be to render virtuallymeaningless with respect to a union the express declaration in 8(d),quoted above, that neither party to a contract is required to "discussor agree" to any modification of conract terms to be effective priorto the reopening time of a contract. Indeed, under the view, exceptfor the speculative possibility that the union could succeed duringnegotiations in persuading the employer to give up its plan to modifythe contract, the union would be offered no statutory protection inmaintaining previously negotiated contract conditions for the agreed-upon term once the employer seeks to change them. This is to becontrasted with the unquestioned protection provided an employerunder Section 8(d) against union strikes aimed at obtaining con-tract modifications during the effective period of a contractsWe areunwilling to construe the statute in a manner that would thus rendernugatory the above-quoted language of Section 8(d), provide fora one-sided application, and curtail the effectiveness of collective-bargaining agreements as a stabilizing factor in labor-managementrelations.While it is true that a breach of contract is notipso factoan unfairlabor practice,' it does not follow from this that where given conductis of a kind otherwise condemned by the Act, it must be ruled outas an unfair labor practice simply because it happens also to be abreach of contract.Of course, the breadth of Section 8(d) is notsuch as to make any default in a contract obligation an unfair laborpractice, for that section, to the extent relevant here, is in terms con-fined to the "modification'' or "termination" of a contract.But therecan be litle doubt that where an employer unilaterally effects a changewhich has a continuing impact on a basic term or condition ofemployment, wages for example, more is involved than just a simpledefault in a contractual obligation.Such a change manifestly con-stitutes a "modification" within the meaning of Section 8(d).Andifnot made in compliance with the requirements of that section,it violates a statutory duty the redress of which becomes a matter ofconcern to the Board.-8 See, e g.,Milk, Ice Cream Drivers, Local No.783(Cream Top Creamery, Inc.), 147NLRB 264.7Wilson & Co. Inc.,89 NLRB 310;American Vitrified Products Company,127 NLRB 701. C & S INDUSTRIES, INC.'' '459In ' the instantcase,we think it quite clear, and we find, thatRespondent's unilateral superimposition of an incentive wage planupon the contractually. established wage structure operated as a "mod-ification" of contract terms, within the "meaning of Section-8(d).Although the contract makes no specific mention of wage incentives,such incentives are inseparably bound up with and are thus plainlyan aspect of the payment of wages, a subject expressly covered bythe contract.8Any doubt of this is removed by the presence in thecontract of article 29, which expressly prohibits any change in themethod of payment without the written consent of the parties.Wetherefore conclude, for reasons above set forth, and without regardto whether or not Respondent made a sufficient prior offer to bargain,that Respondent's unilateral installation of its wage incentive systemwas in derogation of its statutory obligation under Section 8(d), andwas therefore violative of Section 8(a) (5).2.The Respondent also contends that the dispute herein turns on aquestion of contract interpretation which can best be resolved throughthe grievance-arbitration procedure of the contract, and thereforethan an arbitrator and not the Board should first determine the ques-tion.The Trial Examiner rejected this contention, concluding thatsince there was no provision in the existing contract which dealt witha wage incentive system, the dispute herein did not involve "theinterpretation and application" of the agreement and was thereforenot subject to arbitration.Although we did not rely on this reason-ing of the Trial Examiner, we agree with his conclusion that theBoard should not defer to arbitration-and this for the followingreasons:Section 10(a) of the Act, which confers on the Board power toprevent unfair labor practices provides that "[t]his power shall notbe affected by any other means of adjustment or prevention that hasbeen or may be established by agreement, law, or otherwise . . ." TheBoard is not precluded from resolving an unfair labor practice issuecalling for appropriate remedial relief under the Act, simply becauseas an incident thereto it may be necessary to construe the scope ofa contract which an arbitrator may also be empowered to construe.9Although it lies in the discretion of the Board to defer to arbitration,we do not regard the controversy beforeus asone calling for ourexercise of such discretion.Here we do' not havean issue which,although cast in unfair labor practice terms,is essentiallyone involv-'John H. Bolton&Sons, Inc., supra; The Ingalls Shipbuilding Corporation,143NLRB 712.0Smith Cabinet Manufacturing Company,147NLRB1506;Cloverleaf Division. of AdamsDairyCo.,147 NLRB1410.Member Brown relies on his concurring opinion inCloter-leaf Divisionof Adams Dairy Co., id.at p. 1420,and his separate opinion inLeRoy Ma-chine Co., Inc.,147 NLRB1431, 1434. 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDing a contract dispute, making it reasonably probable that arbitra-tion will put the statutory infringement finally at rest in a mannersufficient to effectuate the policies of the Act.Nor does resolutionof the unfair labor practice issue here involved primarily turn onan interpretation of specific contractual provisions of ambiguousmeaning, within the special competence of an arbitrator to deter-mine.Nor has either party placed this dispute before an arbitratoror secured an award passing upon any of the issues here raised. Inurging deferral to arbitration, the Respondent contends only thatthe incentive plan was not specifically prohibited by the contract andthat its installation was economically justified.But, for reasonsearlier indicated, the absence of a specific incentive plan prohibitioncannot and does not affect our judgment that Respondent's unilateralaction was violative of the Act.And we agree with the Trial Exam-iner that Respondent's claim of economic necessity affords no justi-fication for its unlawful conduct.Consequently, and as no othercompelling reason appears for our doing so, we shall not defer toarbitration.In view of the foregoing and the entire record in the case, we findthat the Respondent violated Section 8(a) (5) by instituting, with-out the consent of the Union, a wage incentive system during theterm of the existing collective-bargaining agreement.3.Since, in order to remedy the 8(a) (5) violations found herein,we have ordered the Respondent to restore the working conditionswhich it had unilaterally changed and to make whole the employeeswho have been disciplined, we agree with the Trial Examiner that itis unnecessary to decide whether the Respondent's disciplinary actionsagainst employees in implementation of the wage incentive systemalso violated Section 8(a) (3).THE REMEDYHaving found that Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a) (5) and (1) of the Act, weshall order it to cease and desist therefrom and take certain affirmativeaction which we find necessary to effectuate the policies of the Act.The Trial Examiner recommended that the Respondent be orderedto cease and desist from refusing to bargain with the Union, andfrom making unilateral changes in wages without first consultingwith the Union.However, since we have concluded that even if theRespondent had offered to bargain with the Union, it nonethelesswould have been foreclosed from modifying contract terms over theUnion's objection, we believe that the Trial Examiner's Recom-mended Order does not fully remedy the unfair labor practices foundherein. C & S INDUSTRIES, INC461We shall therefore modify the Recommended Order and order theRespondent, upon request, to rescind the wage incentive programand to cease and desist from instituting changes in the wages, hours,and othei terms and conditions of employment of its employees duringthe effective term of the collective-bargaining agreement coveringsaid employees N-,ithout first reaching agreement with the Union con-ceinmg such changesORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, C R S Industries, Inc, Chi-cago, Illinois, its officeis, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order asso modified1Delete paragiaph 1(b) and substitute the following therefor"(b)Making unilateral changes in wages, rates of pay, or otherterms and conditions of employment of its employees in the above-described appropriate unit during the term of the contract withoutfiist reaching agreement with the above-named Union concerningsuch changes"2Delete paragraph 2(a) and substitue the following therefor"(a)Upon request of the above-named Union, rescind any planwhich Respondent may have unilaterally instituted "3Delete paragraph 2(b) and substitute the following therefor"(b)Make whole the employees listed in the first paragraph ofthe attached notice marked "Appendix B," together with 6 percentper annum thereon, for any loss of pay they may have suffered as aresult of their layoff for failing to meet the production requirementsestablished as a part of the unilaterally instituted incenti%e wagerate system"4Amend the first 2 lines of paragraph 2(e) as follows"(e) Post at its plant in Chicago, Illinois, copies of the attachednotices marked `Appendix A' and `Appendix B ' 16"5Delete the second paragraph of Appendix A and substitute thefollowing thereforWi WILL NOT unilateially institute changes in wagEs, hours, ofother terms and conditions of employment of the employees inthe bargaining unit described below, during the term of anycollective-bargaining agreement covering said employees, withoutfirst consulting with and bargaining with the Union concerningsuch changes and reaching agreement on any modification of theterms of the contract 462DECISIONSOF NATIONAL LABOR RELATIONS BOARD6.Delete the third paragraph of Appendix A and substitute thefollowing therefor:NVE WILL, upon request, revoke the incentive wage rate systemfor our employees which we unilaterally instituted on or aboutSeptember 21, 1964.7.Delete paragraph 5 of Appendix A and substitute the followingtherefor:WE WILL make whole the employees listed in the first para-graph of Appendix B, together with 6 percent interest per annumthereon, for any loss of pay they may have suffered by reasonof their being laid off because of their failure to meet productionrequirements under the incentive wage rate system.8.Amend the Employer's name, as it appears on Appendix A toread "C & S Industries, Inc."MEMBER ZAGORIA took no part iii the consideration of the aboveDecision and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on November 9, 1964, and January 25, 1965, in Cases Nos.13-CA-6784 and 13-CA-6863, respectively, the General Counsel for the NationalLabor Relations Board, for the Regional Director for Region 13, Chicago, Illinois,issued a consolidated complaint on February 15, 1965, against C & S Industries, Inc.,herein called the Respondent or the Company, alleging that it had engaged in certainunfair labor practices affecting commerce within the meaning of Section 8(a) (1), (3),and (5) of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledtheAct.The Respondent's answer denies the allegations of unlawful conduct asalleged in the complaint.Pursuant to notice, a hearing was held in Chicago, Illinois, on March 9, 1965, beforeTrial Examiner John P. von Rohr.All parties were represented by counsel and wereafforded opportunity to adduce evidence, to examine and cross-examine witnesses, andto file briefs.A brief was filed by the Respondent it has been carefully considered.Upon the entire record in this case and from my observation of the witnesses, Ihereby make the following:FINDINGSOF FACT AND CONCLUSIONSI.THE BUSINESSOF THERESPONDENTThe Respondent is a Delaware corporation with its principal plant and place ofbusiness located at Chicago, Illinois, where it is engaged in the business of manufac-turing, selling, and distributing automotive muffler systems and related products.During the calendar year ending in 1963, the Respondent manufactured, sold, anddistributed from its plant in Chicago, Illinois, products valued in excess of $50,000 topoints directly outside the State of Illinois.During the last year, Respondent soldproducts manufactured by it in Chicago, Illinois, valued in excess of $50,000 to vari-ous enterprises which themselves annually sell products valued in excess of $50,000to points outside the State in which they are located.The it-spondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio, and Machine Workers of America, (UE), Local 1114,herein referred to as the Union, is a labor organization within the meaning of Section2(5) of the Act. C & S INDUSTRIES, INCIIITHE UNFAIR LABOR PRACTICES463A The factsThe principal allegation in the complaint herein charges the Respondent with hav-ing violated Section 8(a)(5) of the Act by unilaterally instituting in incentive wagerate system for its employees during the life of a collective barg lining agreementUnless otherwise noted, the facts set forth below are not in disputeOn April 1, 1963, the Board certified the Charging Union as the collective bargainingrepresentative for a unit comprised of all Respondent's production and maintenanceemployeesFollowing a series of collective-bargaining negotiations, the partiesentered into a conti act effective from July 22, 1963, to May 31, 1966The event which gives rise to the dispute in this proceeding occurred on Septem-ber 21, 1964, at which time the Respondent instituted an incentive wage rate systemIt is undisputed that this action was taken unilaterally, the Union having been givenneither advance notice nor the opportunity to bargain over the matter I Insofar asthe contiactwas concerned, itmay be noted that it only provided for an hourly wagesystem, it did not provide foranyform of incentive wage rate systemOn Septem-ber 23, 1964,2 the Union fileda grievancewhich charged as followsThe Companyis inviolation of Sec 9 of Article 29 of the cure nt collective bar-gaining agreementby starting an incentive system without prior consent of theUnionThe Union requests that the violation be stopped 3The Respondent immediately responded in writing, stating thatNothing in Con-tract Art 29 Sec 9 that pertains to above grievance "On September 24, the Union filed a second grievance, this identical to the firstexcept that it charged Respondent with having violated section 1 and 2 of article 29 ofthe contract, these sections having reference to the wage rates as set forth in theagieementThe Respondents reply in thisinstancewas that Section 1 & 2, Article29 [does] not say that the Company cannot introduce an Incentive System'On October 20, the Respondent submitted a letter to the Union in further reply tothe grievances theretofore filed which stated as followsThe company's positionis that nothing in the contract prohibits the installationof an incentive systemThe company has been willing to negotiate this matterwith the union and has consistently asked the union to discuss the merits of theprogram and point out any short comings they feel might be in the planThecompany, of course, agiees that any rates established under the plan will besubject to the grievance procedureThe company is ready and willing to furthernegotiate this plan with the union at any timeThe company has retained a professional Industrial Engineering Firm to timestudy the shop and to set what we believe are fair and just rate,The companywill not insist on employee's earningincentive, but all employees are expected tomaintain an efficientproductive levelNew employees will be given the neces-sary training to bring them up to the standard productivity level within a normalperiod of timeWhile the Unionnever madeany formal withdrawal of the above grievances, it issignificant to note herethat the Union filed a charge in the instant case 4 on Novem-ber 9, 1964,alleging,interalia,that theRespondent's unilateral institutionof the wageincentivesystem constituteda violation of Section 8(a)(5) of the Act1The announcement of the wage incentive program was made tothe unto i shop stewardand five other employees who were calledtogether by Respondent s pre, ident on the daythe program was put Into effectI note further that during a meeting between union and companyrepre entatives held onMay 8, 1964,the Company advised the Unionthatitwas contemplatingthe institution ofa wage incentive system in order to increase productionand productivei',HoweN er according to the credited and uncontradicted testimonyof Leonard Woiewocl i a unionofficialwho was present at this meeting,the Union responded that it regirded the currentcontract as binding that it was opposed to any suchincentive system at this timeandthat any question of a wage incentive program shouldbe deferred until the commencementof negotiations for the next contract2Unless otherwise indicated the dateswhich follow refer to the year 19648 Article29, section 9 provides'there shallbe no change in the method of pa3 ment ofany employeewithout priornegotiationsand written consent of the Lnion'Case No 13-CA-6784 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 29, the Respondent again wrote the Union concerning the abovegrievances,this time stating its position as follows:With regard to the grievances dated 9-23-64 and 9-24-64, the companysubmitted a third step answer to the Union on October 20, 1964. Inasmuch astheUnion has not accepted this answer and in the interest of resolving thisgrievance, the company is requesting that the grievance be referred to animpartial arbitrator in accordance with Article 15 of our Labor Agreement.Please call me [a company official] so that we may select the arbitrator.During the months of January and February 1965, the Respondent took disciplinaryaction against various employees for the reason that they failed to meet the productionrequirements as established by the incentive wage rate system as put into effect onSeptember 21, 1964. Such disciplinary action consisted either of a 1- to 3-day layoffor the imposition of disciplinary points under Respondent's point system as set forthin its company policy and employee manual.5 The Union responded to the Respond-ent's action in this regard by filing a series of grievances charging that the Respondent'sdisciplinary action as aforesaid "was based upon an improper unilateral wage ratesystem that was established by the Company."The Respondent replied to thesegrievances,in essence,by stating that the parties select arbitrators and that the matterbe taken to arbitration.B. Additional facts; conclusionsThe Respondents' defense to the allegation that it violated Section 8(a) (5) of theAct by its unilateral institution of the incentive wage system is that the Board shouldnot assert jurisdiction because the Union was under "a duty" to follow the grievanceprocedure in the contract.While the parties have cited many cases, I believe thatRespondent's contention as aforesaid is squarely controlled by the Board's decision,as affirmed by the court,inThe Timken Roller Bearing Company.6In the latter casethe Employer refused the Union's request for certain wage data, asserting as a groundfor its refusal that the Union's claimed right for such data must be through thegrievance procedure provided by the contract, which terminated with arbitration. Inrejecting this contention,the Board noted that the arbitrator's jurisdiction,as set forthin the contract,was limited in fact to disputes involving "the interpretation and appli-cation of the agreement."Accordingly, it was held,inter alia,that the dispute in ques-tionwas not subject to the grievance procedure and arbitration provided in thebargaining agreement.The identical situation prevails in the instant case.Thus step 3 of the grievanceprocedure in the instant agreement provides as follows: 7It is expressly understood that the arbitrator shall have no power to subtractfrom, add to, or modify, the terms of this Agreement, andshall only rule uponthe interpretation and application of this Agreement.[Emphasis supplied.]As previously noted, the contract provides that the employees are to be paid at anhourly rate, such rates being specifically set forth therein for the various employee jobclassifications.There being no provision whatsoever in the contract which deals withan incentive wage rate system,it is clear,and I find, that any dispute involving thissubject fails outside the "interpretation and application" of the contract and thereforeis not subject to the grievance and arbitration procedure as provided in the collective-bargaining agreement.Accordingly I find that Respondent's contention as aforesaidiswithout merit .8The merits of this case, in my opinion, must be decided in favor of the GeneralCounsel under fundamental rules of labor law.Thus, the "duty to bargain col-lectively" is defined by Section 8(d) of the Act as the duty to "meet .., . and confer ingood faith with respect to wages, hours and other terms and conditions of employ-ment." It is too well established to require further discussion that an employer's actionin changing the wage rates or other working conditions of its employees without noticeto, or consultation with, the labor organization which they have chosen to representthem is in derrogation of its duty to bargain and is violative of Section 8(a) (5) of the5Under this system an employee is subject to discharge upon the receipt of 5 pointsagainst his record in any 6-month period.° 138 NLRB 15; enfd. 325 F. 2d 746 (C.A. 6), cert. denied 376 U.S. 971.7Article XV, section 1, step 3.8 See alsoSmith Cabinet ManufacturingCompany, Inc,147 NLRB 1506;CloverleafDivision of Adams Dairy Co.,147 NLRB 1410;The Ingalls Shipbuilding Corporation,143NLRB 712. C & S INDUSTRIES, INC.465Act .9 It is no defense, as th -, Respondent additionally urges, that the unilateral actiontaken was based on alleged economic necessity.10Accordingly, I find that theRespondent here committed an unfair labor practice within the meaning of Section8(a) (5) of the Act, and derivatively Section 8(a) (1) thereof, by its unilateral institu-tion of the incentive wage rate system.Respondent's letter of October 30 stating that"the Company is ready and willing to further negotiate this plan with the Union atany time" did not cure its unlawful action, for by this time the establishment of theincentive program was fait accompli.Moreover,I can but regard the statement asself-serving, for thereafter the Respondent continued to insist that the Union take thematter to arbitration. If the Respondent indeed wished to bargain in good faith, at thevery least it should have-rescinded its institution of the incentive program, returned tothe status quo of the contract, and thereafter have taken appropriate steps to complywith Section 8(d) of the Act.11C. The allegation that Respondent unlawfully disciplined its employeesThe complaint alleges that the Respondent violated Section 8(a)(1), (3),and (5)of the Act by laying off and reprimanding certain of its employees "because of theirfailure tomeet production requirements, established as part of the unilaterallyinstituted incentive wage rate system." 12The Respondent admits the action in kindbut denies the commission of any unfair labor practices with respect thereto.I do not deem it necessary to decide whether Respondent violated Section 8(a)(3)of the Act by the foregoing conduct,:13 for the question here is primarily one ofremedy.Having found that Respondent violated Section 8(a) (5) and (1) of the Actby its unilateral action with respect to the institution of the incentive wage ratesystem, I shall under the section herein entitled "The Remedy," follow establishedBoard policy and recommend the restoration of working conditions which have beenunilaterally changed,14 this including appropriate redress to the employees who havesuffered a loss as a result of the Respondent's unfair labor practices.15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above, which have been foundto constitute unfair labor practices, occurring in connection with the operations ofRespondent described in section I, above have a close,intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that Respondent cease and desist therefrom and take certain affirma-9 Beacon Piece Dyeing and Finishing Co., Inc.,121 NLRB 953;N.L.R.B. v. Benne Katz,et al, d/b/a Williamsburg Steel Products Co.,369 U.S. 736;N.L.R.B. v.Crompton-HighlandMills, Inc.,337 U.S. 217;N.L.R.B. V. MorrisHarris, at al., d/b/a Union ManufacturingCompany,200 F. 2d 656.19N.L.R.B. V. Morris Harris, supra.n There is no question of waiver in this case.In this connection,itmay be noted thatthere is some dispute in the testimony concerning t4e positions taken by the parties duringthe 1963 contract negotiations relative to a bonus system which Respondent had In effectprior to the commencement of these negotiations.However, I need not resolve this con-flict or set forth such testimony,for I regard it as irrelevant to the issue herein.I regardit so because this earlier bonus system was entirely different from the wage rate incentivesystem which gives rise to the Instant dispute.'The names of the employees and the dates of their layoffs (the layoffs were from 1 to 3days)are specified in the attached Appendix B.Said appendix also reflects the names ofthe employeeswho were disciplined and the dates such action was taken.13 I.e.,whether Respondent's disciplining of employees for failure to meet productionrequirements under its unilaterally established incentive plan constituted"encouragementor discouragement of membership in a labor organization"within the meaning ofthe Act.14Staub Clean"rs,Inc.,148 NLRB 278;George E. LightBoatStorage,Inc.,153 NLRB1209;Continental Bus System,Inc., d/b/a Continental Rocky Mountain Lines, Inc.,138NLRB 894;Dickten & Masch Mfg. Company,129 NLRB 112;Cascade EmployersAssocia-tion, Inc.,126NLRB 1014.Is There is no contention by the Respondent that the employees who were disciplinedengaged intype of unprotected activity.221-731-67-vol. 158-31 466DECISIONSOF' NATIONAL LABOR RELATIONS BOARDtive action designed to effectuate the purposes of the Act, including the posting of thenotices attached to this Decision as Appendixes A and B.Having found that the Respondent refused to bargain by unilaterally establishing an.incentive wage rate system, I shall recommend that the Respondent restore the wagerates in effect prior to such unilateral action. I shall further recommend that Respond-ent make whole the employees listed in the attached Appendix B, who were laid offbecause of their failure to meet production requirements under the unilaterally estab-lished incentive wage rate system by payment to them of a sum equal to that whichthey would have earned in the absence of any such layoffs. Further that Respondentshall rescind and revoke any disciplinary points issued to the employees named onAppendix B who were disciplined under Respondent's point system.Because of the character and scope of the unfair labor practices found to have beenengaged in by Respondent, I shall recommend that Respondent cease and desist fromin any other manner interfering with, restraining, and coercing its employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Electrical, Radio and Machine Workers of America, (UE), Local 1114,is a labor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees, excluding all office clerical employ-ees, outside truckdrivers, professional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since March 23, 1963, the Union has been, and still is, the exclusiverepresentative of all the employees within said appropriate unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment, within the meaning of Section 9(a) of the Act.5.By unilaterally instituting an incentive wage rate system, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.7.The Respondent has not engaged in unfair labor practices insofar as the com-plaint alleges violations of the Act not specifically found herein.RECOMMENDED ORDERUpon the basis of theforegoing findingsof fact and conclusions of law, and uponthe entire record in this case, I recommend pursuant to Section 10(c) of the Act,that Respondent C & S Industries, Inc., itsofficers, agents,successors, and assignsshall:1.Cease and desist from:(a)Refusing to bargain collectively with the above-named labororganization asthe exclusive representative of its employees in the following appropriate unit withrespect to rates of pay, wages, hours of employment, and other terms and conditionsof employment:All productionand maintenanceemployees, excluding all office clerical employees,outside truckdrivers,professional employees, guards, and supervisorsas defined in theAct.(b)Makingunilateral changesin wages, rates of pay, or other terms and conditionsof employment of its employees in the above-described appropriate unit without firstconsultingand bargaining with the Union, in a manner violative of the Act.(c) In any other manner interfering with, restraining, or coercing its employees inthe exerciseof their right to self-organization, to form, join, or assist the above-namedor any other labor. organization, to bargain collectively through representatives oftheir choosing, to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by the provisos in Sec-uon 8 (a) (3) of the Act.2.Take the following affirmative action, which I find necessary to effectuate thepolicies of the Act.(a)Upon request, meet and bargain collectively with the, above named labororganization as the exclusive representative of the employees in the above-described C & S INDUSTRIES,INC467appropriate unit with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an understanding is r( ached, embodysuch understanding in a signed written agreement(b)Make whole the employees listed uder the first paragraph of the attachednotice marked "Appendix B," for any loss of pay they may have suffered as a result oftheir layoffs for failing to meet the production requirements established as a part of theunilaterally instituted incentive wage rate system(c)Revoke and rescind any disciplinary points issued to the employees listed inthe second pargaraph of the attached notice marked Appendix Bwhich were issuedto them because of their failure to meet production requirements established as partof the unilaterally instituted incentive wage rate system(d) Preserve and, upon reasonable request, make available to the Board or itsagents, for examination and copying, all payroll records, and other records necessaryto analyze the amounts of backpay due the employees listed in Appendix B(e)Post at its plant in Chicago, Illinois, copies of the attached notice marked'Appendix A " 113 Copies of said notice, to be furnished by the Regional Director forRegion 13, shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, and be maintained by itby a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily postedReasonable steps shall betaken by said Respondent to ensure that said notices are not altered, defaced, orcovered by any other material(f)Notify the said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps the Respondent has taken to comply herewith 17I further recommend that the complaint be dismissed insofar as it alleges violationsof the Act not specifically found hereinis In the eventthatthisRecommendedOrder be adopted by the Board the v orris aDecision and Order'shall be substitutedfor the words ' the Recommended Orde* ofarealExaminer"in the noticeIn the further event that the Boards Order is enforced by adecree ofa UnitedStatesCourt of Appeals the words ' a Decree of the United StatesCourtof Appeals,Enforcing an Order"shallbe substituted for the words a Decisionand Order"17 In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read"Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to complyherewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof the National Labor Rela-tionsAct, as amended, we hereby notify our employees thatWE WILL NOT refuse to bargain collectively with United Electrical, Radio andMachine Workers of America, (UE), Local 1114, as the exclusive representativeof the employees in thebargainingunit described belowWE WILL, upon request, bargain with the above named Union as the exclusiverepresentativeof all the employees in the bargaining unit described below withrespectto rates of pay, wages, hours of employment, and other tc rms and condi-tions of employment, and, if an understanding is reached, embody such anunderstanding in a signed agreementWE WILL revoke the incentive wage rate system for our employees which weunilaterally instituted on or about September 21, 1964WE WILL NOT unilaterally change the rates of pay of the employees in the bar-gainingunit described belowThe bargaining unit isAll production and maintenance employees, excluding all office clericalemployees, outside truckdrivers, professional employees guards, and super-visors asdefined in the ActWE WILL make whole the employees listed in the first paragraph of the attachedAppendix B, for any loss of pay they suffered byreason of their being laid offbecause of their failure to meet productionrequirementsunder the incentive wagerate systemWE WILL rescind and revoke any disciplinarypoints issuedto the employeeslisted in the second paragraph of Appendix B because of their failure to meetpi oductionrequirementsunder the incentivewagerate system 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become,remain,or to refrain from becoming orremaining members of any labor organization,except to the extent that such right maybe affected by the provisos in Section 8(a) (3) of the Act.C & C INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7572.APPENDIX BNames and dates of employees laid off(1)NamesDatesof Employeesof LayoffNamesDatesof Employeesof LayoffN. Flores ---------------- Jan.11F. Holmes --------------- Jan. 18R. Campbell ------------- Jan.11E.Miranda--------------Jan. 18L.Nykoden ------------- Jan.11A. Stanevich ------------- Jan. 18E. Miranda--------------- Jan.11R. Pumphrey ------------- Jan. 25A. Stanevich ------------- Jan.11L.Nykoden ------------- Feb. 10R. Rivera--------------- Feb.1R. Pumphrey ------------ Feb. 10J. Johnson---------------Feb.1Names and dates of employees reprimanded(2)NamesDateof Employeesof ReprimandNamesDateof Employeesof ReprimandF.Holmes ---------------Jan.4R.Rivera ---------------Jan.4F.Rodriguez------------Jan.4J.Habinka--------------Jan.4N.Flores ---------------Jan.4J.Johnson --------------- Jan.4P.Bakei----------------Jan.4E.Kerley ---------------Jan.4A.Stanevich-------------Jan.4C.Davis ---------------- Jan.7E.Miranda--------------Jan.4R. Pumphrey ------------- Jan.8R. Campbell -------------Jan.4R.Montanel-------------Jan.8S.Garcia ----------------Jan.4L. Garcia ----------------Jan.11L. Nykoden--------------Jan.4NOTE.-All dates 1965.Corrie Corporation of CharlestonandChauffeurs,Teamsters andHelpers Local No.175, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.9-CA-3559.April 28, 1966DECISION AND ORDEROn January 7, 1966, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certain158 NLRB No. 49.